      Case 1:19-cv-12430-WGY Document 29 Filed 03/18/20 Page 1 of 1




                   UNITED STATES DISTRICT COURT
                    DISRICT OF MASSACHUSETTS



                                                    Civil Action
                                                     No: 19-12430-WGY

                   Commonwealth of Massachusetts
                            Plaintiff

                                   v.

                       Exxon Mobil Corporation
                             Defendant



                          ORDER OF REMAND

YOUNG, D.J.

     In accordance with the Court’s Order entered on March 17, 2020,
granting [13] plaintiff’s motion to remand, the above-entitled action is
hereby REMANDED to Suffolk Superior Court.

                                                    By the Court,

                                                     /s/ Jennifer Gaudet
                                                    Deputy Clerk

March 18, 2020
